Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a writing component capable of writing a setting indicating whether or not to perform the alteration detection processing to a first region referable by a first program that firstly performs the alteration detection processing on another program and to a second region not referable by the first program at a point when the first program is started” in claim 1. “A writing component” is interpreted as CPU, which is disclosed in the paragraphs [0045], [0049], and [0050].
“a selection component configured to allow a user to select the setting indicating whether or not to execute the alteration detection processing” in claim 5. “A selection component” is interpreted as CPU, which is disclosed in the paragraph [0045].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zimmermann et al. (United States Patent Application Publication US 2020/0410104), hereinafter Zimmermann.

Regarding claim 1, Zimmermann teaches an information processing apparatus that performs alteration detection processing on every occasion of starting a program, comprising a writing component capable of writing a setting indicating whether or not (Fig. 4 404 “Load boot software component in accordance with boot sequence” 406 “Event?” 408 “Perform user authentication” 414 “End of boot sequence?” [0016] “computer system 101 comprises one or more processors or central processing units (CPUs) 104 coupled to one or more non-transitory computer-readable media 105 (e.g., computer storage or memory), a display device 108 (e.g., monitor) and various input devices 110 (e.g., mouse or keyboard) via an input output interface 121.” [0036] “At 502, a power signal or reboot is detected. At 504, BIOS 202 is loaded and starts the booting process. BIOS 202 represents, for example, pre-boot instructions executable by processor device 104 for preparing or initializing computer system 101 to boot by, for example, activating various hardware components in preparation of launching OS 107 for execution.” [0032] “Such "event" generally refers to a predefined user interaction (e.g., predefined keystrokes) or action initiated by, for example, a remote computer system or other host in response to, for example, hardware failure, thermal alarm or advanced configuration and power interface (ACPI) trigger.” [0033] “in response to an occurrence of the event, the boot software component performs user authentication at 408.” The processor performs loading BIOS, initializing computer system to boot. Furthermore, each event at each steps of booting, performs user authentication, which is interpreted as a setting indicating whether or not to perform the alteration detection processing. Each event at different stages of booting, such as BIOS, Bootloader, as shown in Fig. 4 and 5, is interpreted as a first region and the second region. Each region, such as events for BIOS and Bootloader, is for different programs, such as BIOS and bootloader. Furthermore, the event after loading BIOS, which is interpreted as the first program, corresponds to the second program. Thus, the event after loading BIOS, such as step 406 after 414 in Fig. 4 and 520 in Fig. 5, is not referred by the BIOS since BIOS is already loaded and boot software component after loading BIOS or bootloader “518” of Fig. 5. Also, since the event occurred after BIOS being loaded, when the BIOS started, the event or the second region is not accessible by BIOS.) 
wherein the first program performs the alteration detection processing in accordance with the setting written in the first region, (Fig. 4 406, 408, 410, Fig. 5 506, 508, 510. As discussed above, as shown in Fig. 4 and Fig. 5, while loading BIOS, authentication and matching password are performed, which is interpreted as performs the alteration detection processing. The authentication and matching password is performed as event occurred, which is interpreted as in accordance with the setting written in the first region.) and a second program capable of referring to the second region performs the alteration detection processing in accordance with the setting written in the second region. (Fig. 4 406, 408, 410, Fig. 5, 518, 520, 522, 524. The second program, such as boot software component after BIOS and bootloader performs authentication and “password matches,” which is interpreted as a second program capable of referring to the second region performs the alteration detection processing. 522 and 524 are performed when event 520 occurred, which is interpreted as in accordance with the setting written in the second region.)

Regarding claim 3, Zimmermann teaches wherein the first region is a region in a storage device storing the first program, and the second region is a region in a storage device storing the second program. (Fig. 1 105 “Non-transitory computer-readable Media” 106, 107, 202, 204. [0033] “At 410, the boot software component determines if the user authentication succeeds (or passes).” As shown in Fig. 1, the boot software components are stored in non-transitory computer-readable media 105. The password for authentication, are also stored in the non-transitory computer-readable media. Thus, the password for both events of BIOS and Bootloader are stored in a storage device storing BIOS and bootloader.)

Regarding claim 4, Zimmermann teaches wherein the first program is a BIOS, (Fig. 5 504 “BIOS starts booting process” 506 “Event?” 508 “BIOS requests password”) and the second program is a program involving a process of enabling a driver capable of referring to the second region. ([0025] “the BIOS/UEFI 202 and bootloader 204 may be configured by the secure boot management module 208 to enable other functionalities of the booting computer system 101. Such functionalities include, but are not limited to, setting password, enabling or disabling the Preboot eXecution Environment (PXE), enabling, disabling and/or changing PXE-capable network interfaces, changing boot options (e.g., sequence of devices allowed to boot the computer system 101), changing start arguments of the OS 107, or a combination thereof.” [0039] “At 518, bootloader 204 is loaded. At 520, it is determined if an event occurred.” After BIOS is loaded, the bootloader is loaded. As well known in the art, the bootloader to load OS loads device drivers, which is interpreted as a program involving a processing enabling a driver. Furthermore, as discussed above, the bootloader is interpreted as the second program and the event to verify the bootloader using authentication process is interpreted as the second region.)

Regarding claim 5, Zimmerman teaches a selection component configured to allow a user to select the setting indicating whether or not to execute the alteration detection processing. (Fig. 3 302. [0027] “various security measures for boot software components 106 may be enabled by the user selecting the desired user interface elements (e.g., check boxes) 304.”)

6, Zimmermann teaches wherein the writing component writes the setting selected by the user to both the first region and the second region. (Fig. 1, Fig. 2, Fig. 3 302, Fig. 5. [0027] “the user may enable authentication for rescue mode. Additionally, the user may enable password protected boot and enter the desired password 306. Such password may be used to protect boot software components 106 (e.g., BIOS and bootloader). Alternatively, separate passwords (not shown) may be provided for different boot software components 106.” Authentication enabled by user with passwords are stored in the non-transitory computer-readable media. Furthermore, separate passwords for each boot component, such as BIOS and bootloader can be set.)

Regarding claim 7, Zimmermann teaches wherein the writing component and the selection component are implemented to function by a third program started by the second program. (Fig. 5 528 “Load OS” Fig. 2 107 Operating system 107 “Set Password Enable/Disable PXE Change PXE-enabled network interfaces Change boot options Change OS start arguments” Operating system, which is interpreted as a third program, is loaded by the bootloader, which is interpreted as started by the second program. Furthermore, OS sets passwords, change boot options with the CPU, which is interpreted as the writing component and the selection component are implemented to function by a third program.)

	Regarding claim 11, the claim 11 is the method claims of the apparatus claim 1. The claim 11 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Zimmermann teaches all the limitations of the claim 11.

	Regarding claim 12, the claim 12 is a non-transitory computer readable storage medium storing a control program of an apparatus claim 1 and a method claim 11. Zimmermann further teaches a non-transitory computer readable storage medium storing a control program. ([0018] “the techniques described herein are implemented as computer-readable program code tangibly embodied in non-transitory computer-readable media 105.”) The claim 12 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Zimmermann teaches all the limitations of the claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann in view of Graf et al. (United States Patent US 7334157), hereinafter Graf.

Regarding claim 2, Zimmermann teaches all the limitations of the information processing apparatus according to claim 1, as discussed above.
However, Zimmermann does not teach wherein the first region and the second region are storage regions in different storage devices.
Graf teaches wherein the first region and the second region are storage regions in different storage devices. (Fig. 1 “Client 18A-N,” BMR, Boot Server 12, File Server 14, Backup Server 16. [Col. 3 Lines 61-65] “each of the clients 18A-18N may have a config save tool 34A-34N installed to generate the corresponding client configuration files 26A-26N. The config save tool may comprise software (that is, a plurality of instructions) which, when executed, generates the client configuration file.” [Col. 8 Lines 7-10] “If the target client does differ from the saved client ( decision block 80, "yes" leg), the config edit tool 36 may be invoked to modify the saved clients' configuration file (block 82). 10” Configuration file of the client stored in the client, which is interpreted as the first region, are also stored in the server with boot server, file server, backup server, which is interpreted as the second region. Client and server are different devices connected with network.)
It would have been have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zimmermann by incorporating the teaching of Graf of the first region and the second region in different storage devices. They are all directed toward booting a computer system. As recognized by Graf, in order to recover from the hardware failure or disaster, since the hardware in the system age, they become more likely to need a restoration from a backup. (Col. 1 Line 12-38) However, since the hardware is dated and may no longer be available for purchase, an older system is also likely to be repaired with the same hardware. (Col. 1 Line 39-47) Thus, the typical solution is to install the operating system manually, which is more likely to have erroneous outcomes and may be time-consuming to troubleshoot. (Col. Line 50-59) By having two storage devices to store backup images, which can be updated according to the new image of the client, two regions at different storage devices ensures the new updated data to repair or restore from the failure. Therefore, it would be advantageous to incorporate the teaching of Graf of the first region and the 

Regarding claim 8, Zimmermann teaches all the limitations of the information processing apparatus according to claim 1, as discussed above.
Graf further teaches wherein in a case where the setting in the first region and the setting in the second region do not match each other, the second program performs a process of matching the setting in the first region and the setting in the second region with each other such that the settings are both a setting for performing the alteration detection processing. (Fig. 5 80 “Target Client Differs from Saved Client?” 82 “Edit Saved Client Configuration File to Specify New Drivers/HAL/Kernel” If the configuration files of the client and the saved client are different, which is interpreted as in a case where the setting in the first region and the setting in the second region do not match each other, the saved client configuration file is determined to be edited so that the saved client configuration file and the client configuration file are same by restore tool 30 in Fig. 1.)

Regarding claim 9, Zimmermann in view of Graf teaches all the limitations of the information processing apparatus according to claim 8, as discussed above.
Graf teaches wherein in a case where the setting in the first region is a setting for performing the alteration detection processing and the setting in the second region is a setting for not performing the alteration detection processing, the second program changes the setting in the second region to the setting for performing the alteration detection processing, and then performs the alteration detection processing in accordance with the setting written in the second region. (Fig. 7, Fig. 8 112 “Compare Registry Information from Source to Registry Information in Backup Image” 114 “Modify Registry and Copy Driver Files to Backup Image” As discussed above, when the saved client configuration file is different from the client configuration file, the saved client configuration file is updated or altered according to the client configuration file by the restore tool, which is interpreted as the second program changes the setting in the second region to the setting for performing the alteration detection processing, and then performs the alteration detection processing in accordance with the setting written in the second region.)

Regarding claim 10, Zimmermann in view of Graf teaches all the limitation of the information processing apparatus according to claim 8, as discussed above.
Graf further teaches wherein in a case where the setting in the first region is a setting for not performing the alteration detection processing and the setting in the second region is a setting for performing the alteration detection processing, the second (Fig. 6, 90-94, Col. Lines 43-48 “The restore procedure may copy the backup image to the target client (block 92). If the hardware differences in the target client's hardware as compared to the saved client's hardware necessitate driver changes, HAL changes, and/or kernel changes, the restore procedure may modify the copied image to effect the changes (block 94).” If the backup image is different from the image of the target client, the image copied to the client is modified. Once the image is copied to the client, the image is in the client storage, which is interpreted as the first region, as discussed above. Thus, the copied image on the client is then modified, which is interpreted as changes the setting in the first region to the setting for performing the alteration detection processing.) and then performs a process of restarting the information processing apparatus. (Fig. 7 86 “Reboot Target Client to Execute Restore Procedure” Fig. 6 96 “Reboot Target Client (Activating Restored OS)” [Col. 8 Lines 55-57] “After the copied image has been modified, the restore procedure may reboot the target client (thus activating the restored OS) (block 96).”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimizu (United States Patent Application Publication US 2017/0230422) teaches apparatus and method to determine whether the policy adaptation is necessary in accordance with the difference between setting values.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/H.K./Examiner, Art Unit 2187                                                                                                                                                                                                        
/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187